Citation Nr: 1039275	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-35 354	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a higher initial evaluation for degenerative 
disc disease with disc herniation, left C7 nerve root 
compression, and unsteadiness, rated as 20 percent disabling.  

2.  Entitlement to an initial compensable evaluation for cervical 
radiculopathy affecting the left upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from February 
1977 to August 1977, active military service from August 1979 to 
April 1985, Army National Guard service from October 1985 to 
August 1987, and active duty service from December 1991 to May 
2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The two issues addressed below were remanded by the Board in an 
action dated in September 2008.  The remand was for the purpose 
of obtaining specifically identified additional private medical 
records from the Mayo Clinic, and to afford the Veteran with 
another VA medical examination to determine the severity of the 
captioned disabilities.  On remand, the Veteran was notified in 
October 2008 that additional records were sought, and he was 
provided a VA Form 21-4192, Request for Employment Information in 
Connection with Claim For Disability to complete to permit 
release of the Mayo Clinic records to VA.  There is no indication 
in the record that the Veteran ever returned the form.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) (duty to assist is not 
a one-way street; a veteran cannot passively wait for help where 
he may or should have information essential in obtaining 
evidence).  

The Veteran was also notified in November 2009 that he was to be 
scheduled by the VA Medical Center (VAMC) nearest him for two 
examinations.  He failed to report for either scheduled 
examination.  Though the record does not show that the Veteran 
provided any good cause for having missed the examinations, the 
agency of original jurisdiction (AOJ) then caused his 
examinations to be rescheduled several times, and he failed to 
report for all of the rescheduled examinations.  VA regulations 
provide that when a claimant, without good cause, fails to report 
for a scheduled examination given in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2010).  See Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992) (it is incumbent upon a 
veteran to submit to VA examinations if he is applying for, or in 
receipt of, compensation).  Because the veteran has advanced no 
reason for failing to appear for scheduled examinations, the 
Board will proceed to adjudicate the case based on the evidence 
of record.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  When an original rating is appealed, consideration 
must be given as to whether an increase or decrease is warranted 
at any time since the award of service connection, a practice 
known as "staged" ratings.  Id.  Inasmuch as the issues 
currently under consideration were placed in appellate status by 
a notice of disagreement expressing dissatisfaction with original 
ratings, the Board has characterized those issues as set forth on 
the title page.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease with disc herniation, 
left C7 nerve root compression, and unsteadiness is manifested by 
flexion limited by pain to 40 degrees.  

2.  The Veteran's cervical radiculopathy affecting the left upper 
extremity is manifested by no loss of range of motion and no 
objective evidence of a left radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent 
for degenerative disc disease with disc herniation, left C7 nerve 
root compression, and unsteadiness have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).  

2.  The criteria for an initial compensable rating for cervical 
radiculopathy affecting the left upper extremity have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.7, 4.20, 
4.40, 4.45, 4.124a, Diagnostic Code 8515 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2004, 
before the RO's initial adjudication of these claims, and again 
in October 2008.  Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file and post-service medical 
records, and secured an examination in furtherance of his claims.  
As noted in the introduction, the Veteran was scheduled several 
times for examinations that might have supported his claims, but 
failed to report.  VA has no duty to inform or assist that was 
unmet. 

The Veteran was examined in April 2004 in a VA pre-
discharge/retirement examination in connection with his multiple 
claims.  The Veteran complained of cervical spine pain that he 
experienced on a daily basis.  The pain sometimes radiated into 
the shoulder area and arms.  The examiner noted that the Veteran 
had not had any neck surgery, and that he managed his pain by 
trying to maintain proper posture and by doing routine stretching 
exercises and physical therapy maneuvers.  

Examination of the cervical spine revealed that the Veteran could 
flex to 50 degrees, and extend to 55 degrees, with pain in the 
cervical spine at 40 degrees of both flexion and extension.  
Repetitive movements of the cervical spine worsened the Veteran's 
pain.  Lateral flexion was to 15 degrees bilaterally.  Rotation 
was to 60 degrees bilaterally, with tightness complained of 
beginning at 45 degrees.  

Examination of the left shoulder revealed a five centimeter (cm) 
surgical scar related to a service-connected rotator cuff 
surgery.  Both shoulders were without erythema, pain to 
palpation, or warmth.  There was full range of motion of both 
shoulders, and no change with repetitive movements.  There was 
normal upper extremity muscle strength aside from a slightly 
diminished grip strength in the left hand.  The examiner noted 
that the neurologic examination showed no focal deficits, and 
that posture and gait were normal.  

A March 2004 electromyography (EMG) report from the Mayo Clinic 
noted that nerve conduction studies and needle examination of the 
left upper extremity were both normal.  The interpreting 
neurologist noted that this was a normal study, with no 
electrophysiologic evidence of a left cervical radiculopathy or 
of a left upper extremity mononeuropathy.  An April 2004 Mayo 
Clinic note shows that the Veteran had mild degenerative 
narrowing in the middle cervical spine with narrowing of the C5 
and C6 interspaces, with degenerative changes at the vertebral 
joints at these levels.  Another April 2004 treatment note from 
the Mayo Clinic revealed a possible left C5 nerve root 
irritation, neck and shoulder region.  The note reported the 
unremarkable EMG.  The Veteran was noted to be improving in 
regards to his pain, and was reported as not overly interested in 
medication or injections.  There was a question of some 
disequilibrium, and it was said to be possible that joint 
position receptors in the facet joints were a possibility, though 
another physician had reported that there was no way to know for 
sure.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations, and on the ability to 
function under the ordinary conditions of daily life.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When a specific disability is not listed in the rating schedule, 
rating is done by analogy to a closely related disease or injury 
in the Rating Schedule in which not only the functions affected, 
but the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The Court has held that an appeal from an original award does not 
raise the question of entitlement to an increased rating, but 
instead is an appeal of an original rating.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim (so-called "staged ratings").  Id.  Here, 
the Board finds no basis for a staged rating for either claim on 
appeal.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Here, as noted above, the DeLuca 
factors were taken into account in assessing the range of motion 
of the Veteran's cervical spine and left shoulder when the 
examiner noted the point at which pain affected motion.  

Disabilities of the spine, including the Veteran's cervical spine 
disability, are evaluated utilizing a General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  The 
General Rating Formula is for use with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  A 
note calls for evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Under the new General Rating Formula, as it applies to the 
cervical spine, a 10 percent evaluation is for application with 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of the 
height.  

A 20 percent evaluation is for application with forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent evaluation is for application when forward flexion 
of the cervical spine is 15 degrees or less; or where there is 
favorable ankylosis of the entire cervical spine.  

A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire spine.  

Here, the only relevant evidence of record are the report of the 
April 2004 VA examination, and the records from the Mayo Clinic.  
Neither supports a higher evaluation for the Veteran's cervical 
spine degenerative disc disease disability.  The records from the 
Mayo clinic did not report range of motion results, which are the 
criteria used for evaluating this disability.  As noted, the 
April 2004 examination reported that the Veteran could flex his 
cervical spine to 50 degrees, with pain at 40 degrees, and 
worsened pain on repetitive motion.  Lateral flexion was to 15 
degrees bilaterally.  Rotation was to 60 degrees bilaterally, 
with tightness complained of beginning at 45 degrees.  Applying 
these results to the rating criteria, the RO apparently awarded 
the present 20 percent rating based on the additional pain 
complained of on repetitive motion exercises, otherwise the 
range-of-motion results would have warranted only a 10 percent 
rating.  See DeLuca, supra.  A rating higher than 20 percent is 
not warranted because there is no evidence that forward flexion 
of the cervical spine is limited to 15 degrees or less, that 
there is any ankylosis present, or that functional losses equate 
to such disability.  

Disc syndrome may also be rated on the basis of the frequency and 
duration of incapacitating episodes, which are periods of acute 
signs and symptoms that require bed rest prescribed by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  There has 
been no indication in the available record that the Veteran 
experiences such episodes requiring treatment by a physician.  
(As noted in the introduction, the Veteran was scheduled for 
further examination that may have shed greater light on the 
disabling manifestations of this disability, including 
information on how, and to what degree, "unsteadiness" affects 
him.  Because he did not report for examination, the Board must 
adjudicate the case on the basis of the available record.)

The Veteran's claimed cervical radiculopathy affecting the left 
upper extremity has been evaluated by analogy to Diagnostic Code 
8515, paralysis of the median nerve.  38 C.F.R. § 4.124a.  Some 
rating criteria, including those of Diagnostic Code 8515, apply 
different ratings based on a claimant's "handedness," that is, 
whether the claimant is right-handed or left-handed.  Ratings 
provide for what are designated as major and minor upper 
extremities (or components thereof).  For example, when, as here, 
the claimant is right-handed, but the disability is related to 
the left appendage, the ratings applicable for the minor 
appendage are assigned.  

Under Diagnostic Code 8515, referring to the veteran's left 
(minor) arm, a 10 percent rating is for application when there is 
mild incomplete paralysis of the median nerve, a 20 percent 
rating is for application when there is moderate incomplete 
paralysis, and a 40 percent rating is for application when there 
is severe incomplete paralysis.  A higher, 60 percent, rating is 
for application when there is complete paralysis of the median 
nerve, as evidenced by the hand being inclined to the ulnar side, 
the index and middle fingers more extended than normal, 
considerable atrophy of the muscles of the thenar eminence, the 
thumb in the plane of the hand (ape hand); pronation incomplete 
and defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right angle 
to palm; flexion of wrist weakened; pain with trophic 
disturbances.  Id. 

Here, because there is no evidence of any paralysis, complete or 
incomplete, there is no evidence supporting award of a 
compensable rating for the Veteran's left shoulder cervical 
radiculopathy complaint.  As will be recalled, the report of the 
Mayo Clinic's March 2004 EMG noted that nerve conduction studies 
and needle examination of the left upper extremity were both 
normal, and that there was no evidence of a left cervical 
radiculopathy.  Moreover, the April 2004 VA examination revealed 
that both shoulders were without erythema, pain to palpation, or 
warmth, and that there was full range of motion of both 
shoulders, and no change with repetitive movements.  There was 
normal upper extremity muscle strength aside from a slightly 
diminished grip strength in the left hand.  The examiner noted 
that the neurologic examination showed no focal deficits, and 
that posture and gait were normal.  There being no objective 
evidence of any paralysis, complete or incomplete, the Board 
finds that a compensable evaluation for the Veteran's cervical 
radiculopathy affecting the left upper extremity is not 
warranted, and the claim therefore is denied.  


ORDER

Entitlement to a higher initial evaluation for degenerative disc 
disease with disc herniation, left C7 nerve root compression ,and 
unsteadiness, rated as 20 percent disabling, is denied.  

Entitlement to an initial compensable evaluation for cervical 
radiculopathy affecting the left upper extremity is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


